Citation Nr: 0634479	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran's case was remanded to the RO for additional 
development in November 2003.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from December 1967 to May 
1969.  Service personnel records associated with the claims 
file reflect that the veteran served in the Republic of 
Vietnam for a period of time.  The personnel records and the 
veteran's DD 214 reflect that the veteran received the 
National Defense Service Medal, Vietnam Service Medal with 
Bronze Star, and the Vietnam Campaign Medal with Device.  

The veteran's service medical records (SMRs) reveal that in 
February 1969 the veteran reported sudden onsets of periods 
of anxiety and nervousness resulting in the loss of his 
temper at the slightest provocation.  In March 1969 he 
underwent a psychiatric consultation and was diagnosed as 
having an emotionally unstable personality.  The veteran's 
May 1969 separation examination was negative for any 
reference to psychiatric disability.  

Associated with the claims file are VA hospital summaries 
dated in January 1980, August 1985, and October 1992.  He was 
diagnosed with episodic excessive drinking and schizo-
affective schizophrenia in January 1980.  The August 1985 
summary revealed the veteran was seen for dermatological 
issues.  The examiner noted that there was strong evidence of 
psychological etiology in some of his complaints.  Finally, 
in October 1992 the veteran was diagnosed with 
schizophreniform disorder.  

Also associated with the claims file are VA outpatient 
treatment reports dated from August 1992 to March 2005.  
During that time period the veteran was diagnosed with 
various psychological disabilities including adjustment 
disorder with disturbed mood and impulse control problems, 
bipolar disorder, anxiety, depression, and chronic paranoid 
schizophrenia.  In April 1999 the veteran was noted to be 
followed for PTSD problems.  In March 2001 and March 2003 the 
veteran was diagnosed with PTSD and schizophrenia.  

The veteran was afforded a VA examination in May 2003.  The 
claims file was reviewed prior to the examination.  The 
veteran reported auditory hallucinations and the examiner 
noted that he had a history of hallucinations and delusions.  
The veteran also reported thoughts of being persecuted.  He 
said he had bad dreams about Vietnam but the examiner noted 
that the veteran's medical records indicated reports of anger 
with a drill instructor who the veteran said choked him and 
beat him up.  The veteran reported that he was on guard duty 
in DaNang, Vietnam one night when there was incoming mortar.  
The examiner noted that the veteran had a history of chronic 
paranoid schizophrenia.  He said that during the examination 
the veteran would burst out in loud speech when describing 
incidences such as fights and his experiences in service.  
His mood appeared depressed.  His affect was described as 
hostile, anxious, and suspicious.  His judgment and insight 
were severely limited.  The examiner noted that the veteran 
had a history of preexisting problems in school that would 
indicate a personality disorder.  The veteran said he did not 
get along with others and did not like to sleep because of 
bad dreams.  The examiner diagnosed the veteran with chronic 
paranoid schizophrenia.  He said the veteran had some PTSD 
symptoms but did not meet the criteria for PTSD.  He noted 
that it appeared that the veteran suffered a preexisting 
personality disorder before service.  He said there was no 
clear evidence that the veteran's schizophrenia was 
precipitated by events in service.  The examiner concluded 
that the veteran presented as suffering from an inadequate 
personality disorder and schizophrenia.  

The veteran was afforded a VA psychiatric examination in 
April 2006.  The claims file was reviewed prior to the 
examination.  The veteran reported two stressors.  The first 
stressor involved a personal attack by his drill sergeant 
during boot camp.  He said that he was in the sergeant's 
office having a pleasant conversation when the sergeant 
suddenly and without provocation pounced on him and choked 
him.  The second stressor reported by the veteran was rocket 
attacks while he was in Vietnam, which killed many of his 
friends and fellow soldiers.  The veteran reported frequent 
thoughts about the personal assault by his drill sergeant and 
nightmares of the drill sergeant chasing him.  On 
examination, the veteran was noted to be neatly dressed.  He 
gave no eye contact and he was noted to move in a zombie-like 
manner.  The examiner said he displayed almost no body or 
facial movement.  He said the veteran seemed angry and 
depressed.  He noted that the veteran's thoughts showed some 
perseveration, some vagueness, some inappropriate replies and 
diversions.  He mentioned his drill sergeant throughout the 
examination even when not asked.  The examiner said the 
veteran repeated his anger and voiced his need to retaliate 
for the purported abuse he suffered.  The veteran reported 
hearing voices that told him to kill himself but he displayed 
no hallucinatory behavior during the examination.  His affect 
was noted to be invariable with no facial expression, and he 
had an angry tone to his voice during the examination.  He 
was correctly oriented.  His arithmetic was noted to be good 
and he was able to name the last four presidents.  The 
examiner diagnosed the veteran with chronic paranoid 
schizophrenia and personality disorder based on his history 
and clinical presentation.  The examiner noted that the 
veteran's affect and thought processes were typical of 
schizophrenia.  He said a diagnosis of PTSD was not supported 
by history or symptoms.  He noted that the report of abuse by 
the veteran's drill sergeant was not corroborated by any 
evidence and might be completely delusional.  He said that 
the veteran's constant focus on the event is more typical of 
schizophrenia than PTSD.  The examiner said that flashbacks 
were impossible to identify because the veteran stated that 
he thought about the incident constantly.  The veteran showed 
no change in his tone of voice or body when he spoke of the 
incident, his affect being rather flat.  The veteran did not 
volunteer other symptoms of PTSD but he did endorse many on 
direct questioning such as distrust of others, startle 
reaction, and lack of future.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In this case the medical evidence of record does not reflect 
a current diagnosis of PTSD.  In fact, when evaluated for 
psychiatric symptoms, diagnoses other than PTSD have been 
made.  In April 1999 the veteran was noted to be followed for 
PTSD problems.  In March 2001 and March 2003 the veteran was 
diagnosed with PTSD and schizophrenia.  Nevertheless, VA 
examinations in May 2003 and April 2006 that were focused 
specifically on determining whether the veteran in fact has 
PTSD revealed that the veteran endorsed some symptoms of PTSD 
but did not meet the criteria for a diagnosis.  At both 
examinations the veteran was diagnosed with paranoid 
schizophrenia.  The April 2006 examiner noted that the 
veteran did not volunteer symptoms of PTSD but he endorsed 
many on direct questioning.  The Board gives greater weight 
to the psychological test results and the reports prepared by 
the VA examiners who took the time to review the claims file.  
In other words, when specific evaluations have been conducted 
with a view toward obtaining a definite diagnosis, PTSD has 
not been found.  Other assessments of PTSD do not appear to 
have been based on an analysis of the recorded history, the 
diagnostic criteria, and the veteran's symptoms.  In fact, 
the staff psychiatrist who concluded that the veteran had 
both PTSD and schizophrenia when the veteran appeared for 
outpatient treatment in March 2001 and March 2003 did not 
continue the PTSD diagnosis in subsequently prepared 
treatment reports.  Schizophrenia was the only psychiatric 
disability found by this examiner when the veteran was seen 
in July 2003, December 2003, April 2004, September 2004, and 
March 2005.  In fact, the examiner noted in September 2004 
that a PTSD screen was not appropriate because the veteran 
was being treated for schizophrenia.  These later reports 
stand in marked contrast with the March 2001 and March 2003 
notes, and appear to be consistent with what was shown on the 
compensation examinations where the entire record was 
considered.  In short, it appears that the treating 
psychiatrist ultimately concluded that the veteran has only 
schizophrenia.  Consequently, the Board finds that the 
greater weight of the evidence is against the claim of 
service connection.  Absent a diagnosis of PTSD service 
connection must be denied.  

The Board notes that the veteran has alleged that he has PTSD 
which is related to service.  While the veteran is capable of 
providing information regarding his symptoms, as a layperson, 
he is not qualified to offer medical diagnosis or medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp.2005); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in June 2002 and notified him of 
the evidence/information required to substantiate a claim of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  

The RO issued a statement of the case in October 2002.  The 
veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The RO wrote to the veteran again in February 2005 and 
advised him that he should provide detailed information 
regarding his claimed stressors.  He was again notified of 
the evidence/information required to substantiate his claim.  
He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that the veteran 
wanted the RO to obtain on his behalf.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  And, the RO 
subsequently re-adjudicated the claim.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Consequently, the Board 
does not find that the late notice under the VCAA requires 
remand to the RO.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Additionally, in letters dated in August 2006 and September 
2006 the veteran was told of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No such issue is now before the Board.  
Consequently, the service connection claim need not be 
remanded to have the RO address a potential rating or 
effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
and VA medical records in developing the veteran's claim.  
The veteran was afforded several VA examinations.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R § 
3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


